            Case 2:19-cv-04387-CDJ
            Case 2:19-cv-04387-CDJ Document
                                   Document 2-1
                                            4 Filed
                                                Filed09/25/19
                                                      09/23/19 Page
                                                                Page1 1ofof4635



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PE~'NSYLVANIA


THE UNITED STATES OF AMERICA,

                               Plaintiff,

                       V.                             CIVIL ACTION NO. 19-cv-04387

G & A SOMERTON PHAR_;\1ACY LLC,
                                                                                  r~iLED
POLINA KHODAK, and                                                                              19
INESSA LERNER

                                Defendants.

                    STIPULATED ORDER AND CONSENT JUDGME


       This Stipulated Order and Consent Judgment is entered into by and between plaintiff, the

Cnited States of America, acting through the Department of Justice and on behalf of the Office

of Inspector General ("OIG-HHS'') of the Department of Health and Human Services ("HHS"),
                                                             \
                                                             l



and defendants G & A Somerton Pharmacy LLC ("Somerton" or "the pharmacy"), its owner

Polina Khodak, and its pharmacist-in-charge, Inessa Lerner (collectively, "defendants").

                                              PARTIES

       1.       Plaintiff is the United States of America.

       2.       Defendants are G & A Somerton Pharmacy LLC, d/b/a/ Somerton Pharmacy

("Somerton" or "the pharmacy"); its owner, Polina Khodak; and the pharmacist-in-charge, Inessa

Lerner (collectively "defendants").

       3.       Somerton Pharmacy is a Pennsylvania limited liability company created in 2004

operating at 10806 Bustleton Avenue, Philadelphia, Pennsylvania 19116.

       4.       Polina Khodak is an individual and the sole owner of Somerton, residing at 28

Yale Drive, Richboro, Pennsylvania 18954.
             Case 2:19-cv-04387-CDJ
             Case 2:19-cv-04387-CDJ Document
                                    Document2-1
                                             4 Filed
                                                Filed09/25/19
                                                      09/23/19 Page
                                                                Page2 2ofof46
                                                                            35




        5.        Inessa Lerner is an individual and pharmacist registered in Pennsylvania,

employed as the pharmacist-in-charge at Somerton from May 2009 to the present. She resides at

49 Bruce Drive, Southampton, Pennsylvania 18966.

        6.       At all times relevant, Somerton, Polina Khodak, and Inessa Lerner transacted

business within the Eastern District of Pennsylvania.

                                             RECITALS

        7.       OIG-HHS and the United States Attorney's Office for the Eastern District of
                                                                                           \


Pennsylvania investigated claims for reimbursement that defendants submitted or ~aused to be

submitted through Somerton Pharmacy.

        8.       Based upon the findings in that investigation, the United States filed a complaint

against defendants asserting that between January 1, 2009 and December 31, 2015, defendants

violated the False Claims Act, 31 U.S.C. §§ 3729-3733, and the common law by submitting

claims for reimbursement to the Medicare Program, Title XVIII of the Social Security Act, 42

U.S.C. §§ l 395-l 395kkk-1 ("Medicare") ("the Complaint").

         9.       As described more fully in the Complaint, the United States contends that it has

    certain civil claims against defendants arising from their billing Medicare for prescription

     medications that were not actually dispensed during the period January 1, 2009 through

December 31, 2015. These medications include but are not limited to Lidoderm, Advair Diskus,

 Omeprazole, Solaraze, Nexium, Donepezil, Novolog, Meclizine, Lidocaine, and Januvia. That

                       conduct is referred to below as the "Covered Conduct."

        10.      Defendants agree to accept service of the Complaint.

        11.      In order to avoid the delay, uncertainty, inconvenience, and expense of a

protracted investigation and litigation of the above claims, the Parties reach a full and final



                                                  2
         Case 2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document 2-1
                                         4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page3 3ofof4635




settlement as set forth below.

                                    TERMS AND CONDITIONS

        12.    NOW, THEREFORE, in consideration of the mutual promises, covenants, and

obligations set forth below, and for good and valuable consideration as stated herein, the Parties

agree as follows:

               a.      Defendants Somerton and Polina Khodak consent to the entry of judgment

       against them, jointly and severally, and in favor of the United States of America in the

       amount of $825,000 ("the Khodak Settlement Amount"), which constitutes penalty and

       not restitution, plus interest accruing thereon from January 1, 2018, until January 1, 2019

       at an annual rate of 2.5% (compounding daily). Interest after January I, 2019, shall

       accrue at an annual rate of 3% (compounding daily). Somerton and Polina Khodak shall

       satisfy the Khodak Settlement Amount as follows:

                           1.    $250,000 by no later than ten days after the Court enters this

                                 Stipulated Order and Consent Judgment by electronic funds

                                 transfer pursuant to written instructions to be provided by the

                                 United States Attorney's Office for the Eastern District of

                                 Pennsylvania;

                          ii. Somerton Pharmacy desires to sell its assets to Nazar Ughryn for

                                 $120,000. Upon completion of the sale and no later than sixty

                                 days after the Court enters this Stipulated Order and Consent

                                 Judgment, the $120,000 sale amount will be placed into an escrow

                                 account that Todd Henry, Esq., controls and subsequently

                                 transferred to the United States pursuant to written instructions to



                                                   3
Case 2:19-cv-04387-CDJ
Case 2:19-cv-04387-CDJ Document
                       Document 2-1
                                4 Filed
                                    Filed09/25/19
                                          09/23/19 Page
                                                    Page4 4ofof4635




                  be provided by the United States Attorney's Office for the Eastern

                  District of Pennsylvania. Defendants Somerton and Polina

                 Khodak represent and warrant as a material condition of this

                 Consent Judgment that there has been no other consideration

                 provided to them or their relatives relating to the sale of Somerton

                 to Nazar Ughryn. Defendants further represent and warrant as a

                 material condition of this Consent Judgment that, after the sale of

                 Somerton's assets is consummated, they and their relatives will

                 receive no further benefit from the subsequent pharmacy business

                 nor contribute in any way to its management or operation.

             iii. Polina Khodak's son, Allen Khodak, is currently a co-owner of

                 259 Sydney Road, Holland, PA, along with another family

                 member. As set for the in the attached Exhibit A agreement,

                 Allen Khodak shall transfer his interest in the property to that

                 family member for no less than $250,000, which shall be used to

                 satisfy the Khodak Settlement Amount. Within sixty days after the

                 Court enters this Stipulated Order and Consent Judgment,

                 Somerton and Polina Khodak will make another payment of

                 $250,000 by electronic funds transfer pursuant to written

                 instructions to be provided by the United States Attorney's Office

                 for the Eastern District of Pennsylvania. Should Allen Khodak fail

                 to transfer his interest in the Sydney Road property for no less than

                 $250,000, the United States shall file a consent judgment lien on



                                   4
 Case 2:19-cv-04387-CDJ
 Case 2:19-cv-04387-CDJ Document
                        Document 2-1
                                 4 Filed
                                     Filed09/25/19
                                           09/23/19 Page
                                                     Page5 5ofof4635




                        the property as set forth in the Exhibit A agreement.

                  iv. Any unpaid remainder of the Khodak Settlement Amount shall be

                        secured via lien on certain real property as set forth herein. The

                        entire Khodak Settlement Amount shall be paid in its entirety by

                        December 21, 2024. In the event that it is not, the United States

                        reserves all rights including without limitation filing a writ of

                        execution.

       b.      Defendant Inessa Lerner consents to the entry of judgment against her and

in favor of the United States of America in the amount of $456,178.87 ("the Lerner

Settlement Amount"), which constitutes penalty and not restitution, plus interest accruing

thereon from January I, 2018, until January 1, 2019 at an annual rate of2.5%

(compounding daily). Interest after January I, 2019, shall accrue at an annual rate of 3%

(compounding daily). Inessa Lerner shall satisfy the Lerner Settlement Amount as

follows:

                  1.    $300,000 by no later than ten days after the Court enters this

                        Stipulated Order and Consent Judgment by electronic funds

                        transfer pursuant to written instructions to be provided by the

                        United States Attorney's Office for the Eastern District of

                        Pennsylvania;

                  11.   Any unpaid remainder of the Lerner Settlement Amount shall be

                        secured via lien on certain real property as set forth herein. The

                        entire Lerner Settlement Amount shall be paid in its entirety by

                        December 21, 2024. In the event that it is not, the United States



                                          5
         Case 2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document 2-1
                                         4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page6 6ofof4635




                               reserves all rights including without limitation filing a writ of

                               execution.

       13.     The Settlement Amounts are debts to the United States as defined in the Federal

Debt Collection Procedures Act of 1990, 28 U.S.C. §§ 3001-3008, and nothing in this Stipulated

Order and Consent Judgment precludes the United States from taking action to collect the debts

as authorized by law.

       14.     Notwithstanding the release given in Paragraph 16 of this Stipulated Order and

Consent Judgment, or any other term of this Stipulated Order and Consent Judgment, OIG-HHS

and Somerton and Polina Khodak agree as follows:

              a.        In compromise and settlement of the rights of OIG-HHS to exclude

       Somerton and Polina Khodak pursuant to 42 U.S.C. § I320a-7(b)(7), based upon the

       Covered Conduct, Somerton and Polina Khodak each agree to be excluded under this

       statutory provision from Medicare, Medicaid, and all other Federal health care programs,

       as defined in 42 U.S.C. § I320a-7b(f), for a period often (10) years. The exclusions shall

       be effective upon the Effective Date of this Stipulated Order and Consent Judgment.

              b.        Such exclusions shall have national effect. Federal health care programs

       shall not pay anyone for items or services, including administrative and management

       services, furnished, ordered, or prescribed by Somerton or Polina Khodak in any capacity

       while Somerton and Polina Khodak are excluded. This payment prohibition applies to

       Somerton and Polina Khodak and all other individuals and entities (including, for

       example, anyone who employs or contracts with Somerton or Polina Khodak, and any

       hospital or other provider where Somerton or Polina Khodak provide services). The

       exclusion applies regardless of who submits the claim or other request for payment.



                                                 6
         Case2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document2-1
                                         4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page7 7ofof46
                                                                        35




        Violation of the conditions of the exclusion may result in criminal prosecution, the

        imposition of civil monetary penalties and assessments, and an additional period of

       exclusion. Somerton and Polina Khodak further agree to hold the Federal health care

       programs, and all federal beneficiaries and/or sponsors, harmless from any financial

       responsibility for items or services furnished, ordered, or prescribed to such beneficiaries

       or sponsors after the effective date of the exclusion. Somerton and Polina Khodak waive

       any further notice of the exclusion and agree not to contest such exclusion either

       administratively or in any state or federal court.

               c.      Reinstatement to program participation is not automatic. If Somerton or

       Polina Khodak wish to be reinstated, Somerton or Polina Khodak must submit a written

       request for reinstatement to the OIG in accordance with the provisions of 42 C.F .R. §§

       1001.3001-.3005. Such request may be made to the OIG no earlier than 120 days prior to

       the expiration of the 10-year period of exclusion. Reinstatement becomes effective upon

       application by Somerton or Polina Khodak, approval of the application by the OIG, and

       notice of reinstatement by the 010. Obtaining another license, moving to another state,

       or obtaining a provider number from a Medicare contractor, a state agency, or a Federal

       health care program does not reinstate Somerton's or Polina Khodak's eligibility to

       participate in these programs.

       15.     Defendants acknowledge that they provided to the United States complete sworn

financial disclosure statements, and the United States relied upon the representations therein in

reaching this Stipulated Order and Consent Judgment. Defendants warrant that the financial

information they provided to the United States is thorough, accurate, complete, and current.

Defendants further warrant that they do not own or possess any interest in any assets that they



                                                 7
         Case 2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document 2-1
                                         4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page8 8ofof4635




have not disclosed to the United States and that they made no misrepresentations in or in

connection with the financial information they have given or will provide. Defendants

understand that the discovery of any misrepresentation by defendants in financial information

disclosed at any time before or in compliance with the Stipulated Order and Consent Judgment

may violate the Stipulated Order and Consent Judgment. If the United States learns of assets in

which defendants had an interest at the time of this Stipulated Consent Judgment that were not

disclosed in the Financial Statements, or if the United States learns of any misrepresentation by

defendants on, or in connection with, the financial disclosure statements, and if such

nondisclosure or misrepresentation changes the estimated net worth set forth in the Financial

Statements by $10,000 or more, the United States may at its option: (a) seek sanctions for

violation of the Court's Order, and (b) collect the full Settlement Amount plus one hundred

percent (I 00%) of the value of the net worth of defendants previously undisclosed. Defendants

agree not to contest any collection action undertaken by the United States pursuant to this

provision, and immediately to pay the United States all reasonable costs incurred in such an

action, including attorney's fees and expenses.

                                    RELEASE OF CLAIMS

       16.     In consideration of full payment of the Consent Judgment plus interest and the

other promises and representations in this Stipulated Order and Consent Judgment, and subject to

the exceptions below and subject to Paragraphs 27 and 28 below (concerning bankruptcy

proceedings commenced within 91 days of the Effective Date of this Stipulated Order and

Consent Judgment or any payment made under this Stipulated Order and Consent Judgment), the

United States releases defendants Somerton, Polina Khodak, and Inessa Lerner from any civil or

administrative monetary claim the United States has for the Covered Conduct under the False



                                                  8
         Case2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document2-1
                                         4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page9 9ofof46
                                                                        35




Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a;

the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; or the common law theories of

payment by mistake, unjust enrichment, and fraud.

        17.    In consideration oflnessa Lerner's obligations in this Stipulated Order and

Consent Judgment and the Integrity Agreement ("IA") entered into between OIG-HIIS and

Inessa Lerner, and conditioned upon Inessa Lerner's full payment of the Lerner Settlement

Amount plus interest, the OIG-HHS agrees to release and refrain from instituting, directing, or

maintaining any administrative action seeking exclusion from Medicare, Medicaid, and other

Federal health care programs (as defined in 42 U.S.C. § l 320a-7b(f)) against Inessa Lerner under

42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive

exclusion for fraud, kickbacks, and other prohibited activities) for the Covered Conduct, except

as reserved in this Paragraph and in Paragraph 23 (concerning excluded claims), below. The

OIG-HHS expressly reserves all rights to comply with any statutory obligations to exclude

Inessa Lerner from Medicare, Medicaid, and other Federal health care programs under 42 U.S.C.

§ 1320a-7(a) (mandatory exclusion) based upon the Covered Conduct. Nothing in this Paragraph

precludes the OIG-HHS from taking action against entities or persons, or for conduct and

practices, for which claims have been reserved in Paragraph 23, below.

       18.     Defendants' obligations to pay the full value of the Khodak Settlement Amount

and the Lerner Settlement Amount, including interest owed, shall be secured by a consent

judgment lien on Polina Khodak's property listed in the attached Exhibit A Agreement and on

Inessa Lerner's property listed in the attached Exhibit B Agreement. The defendants: (a)

consent to the United States filing a praecipe to enter judgment with the appropriate court to

which defendants agree not to contest; (b) defendants agree not to take the position that their



                                                 9
        Case2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document2-1
                                        4 Filed
                                           Filed09/25/19
                                                 09/23/19 Page
                                                           Page10
                                                                10ofof46
                                                                       35




spouses or children have any legally effective interest in any property superior to the United

States' priority interest in the equity value of property; (c) agree to execute, along with their

spouses and appropriate relatives, the attached Exhibit "A" and Exhibit "B" agreements; and (d)

agree to maintain the properties in good condition until defendants have made full payment of

the Settlement Amount plus interest. If defendants sell any of the properties, they must use (and

they here agree to use) the proceeds of any such sale first to pay in full the outstanding portion

and value of the Settlement Amount. "Proceeds" is defined as the gross proceeds received from

the sale of the property, minus the costs of sale, and prior to the payment of any other mortgages,

liens, or judgments filed against the property. Defendants must not encumber (and they hereby

agree not to encumber) any of the properties except only to pay the outstanding portion and value

of the Settlement Amount.

       19.     The United States will record this Consent Judgment and the defendants agree not

to contest that filing and also consent to a judgment lien against the properties described below to

secure payment of the Khodak and Lerner Settlement Amounts respectively, and interest thereto.

The proceeds from the sale of any real estate in which any defendant has an interest may be used

to satisfy a portion or all of that defendant's Settlement Amount and interest thereto. Proceeds is

defined as the gross proceeds received from the sale of the property, minus the costs of sale, and

prior to the payment of any other mortgages, liens, or judgments filed against the property.

       20.     Should any defendant fail to comply with the terms set forth above - including

the payment required to be made within ten days of the entry of this consent judgment - they

will be deemed in default of their payment obligations ("Default"). In that event, the United

States will provide Notice of Default to defendants. Notice shall be sufficient upon mailing by

first-class mail to the undersigned counsel for the respective defendant. The defaulting



                                                  IO
        Case 2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document 2-1
                                        4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page1111ofof4635




defendant shall have seven days to cure the Default from the date of the mailing of the notice. In

the event the Default is not cured:

               a.      The remaining unpaid balance of the judgment shall immediately become

       due and payable, and interest shall accrue at the rate of I 2% per annum compounded

       daily from the date of Default on the remaining unpaid total value (principal and interest

       balance). The United States may proceed with administrative and judicial remedies to

       enforce this judgment debt, upon notice to defendants. Notice shall be sufficient upon

       mailing by first class mail, postage prepaid, to counsel, or to any new address provided as

       allowed for herein.

               b.     The United States, at its sole option, may offset the remaining unpaid

       Settlement Amount balances/values from any amounts due and owing to the respective

       defendants by any department, agency, or agent of the United States.

               c.     The United States may declare this Stipulated Order and Consent

       Judgment violated and proceed against defendants for enforcement through the Court,

       including contempt remedies.

               d.     The United States may file an action for specific performance of the terms

       of this Stipulated Order and Consent Judgment.

               e.     The United States may exercise any other right granted by law or

       recognizable at common law or equity; and

               f.     In the event the United States prevails in seeking to enforce any term of

       this Stipulated Order and Consent Judgment, the United States shall be entitled to an

       award of attorney's fees and costs in its favor and against defendants for the time spent in

       prosecuting such action.



                                                II
        Case2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document2-1
                                        4 Filed
                                           Filed09/25/19
                                                 09/23/19 Page
                                                           Page12
                                                                12ofof46
                                                                       35




       21.     In the event of such Default as defined in Paragraph 20 by Somerton and Polina

Khodak, OIG-HHS may exclude Somerton and Polina Khodak from participating in all Federal

health care programs until Somerton and Polina Khodak pay the Khodak Lerner Settlement

Amount and reasonable costs as set forth in Paragraph 20, above. OIG-HHS will provide written

notice of any such exclusion to Somerton and Polina Khodak. Somerton and Polina Khodak

waive any further notice of the exclusion under 42 U.S.C. § 1320a-7(b)(7), and agree not to

contest such exclusion either administratively or in any state or federal court. Reinstatement to

program participation is not automatic. If at the end of the period of exclusion Somerton and

Polina Khodak wish to apply for reinstatement, Somerton and Polina Khodak must submit a

written request for reinstatement to OIG-HHS in accordance with the provisions of 42 C.F.R. §§

1001.3001-3005. Somerton and Polina Khodak will not be reinstated unless and until OIG-HHS

approves such request for reinstatement.

       22.     In the event of such Default as defined in Paragraph 20 by Inessa Lerner, OIG-

HHS may exclude Inessa Lerner from participating in all Federal health care programs until

Inessa Lerner pays the Inessa Lerner Settlement Amount and reasonable costs as set forth in

Paragraph 20, above. OIG-HHS will provide written notice of any such exclusion to Inessa

Lerner. Inessa Lerner waives any further notice of the exclusion under 42 U.S.C. § I320a-

7(b)(7), and agrees not to contest such exclusion either administratively or in any state or federal

court. Reinstatement to program participation is not automatic. If at the end of the period of

exclusion Inessa Lerner wishes to apply for reinstatement, Inessa Lerner must submit a written

request for reinstatement to OIG-HHS in accordance with the provisions of 42 C.F.R. §§

1001.3001-3005. Inessa Lerner will not be reinstated unless and until OIG-HHS approves such

request for reinstatement.



                                                 12
        Case2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document2-1
                                        4 Filed
                                           Filed09/25/19
                                                 09/23/19 Page
                                                           Page13
                                                                13ofof46
                                                                       35




        23.    Notwithstanding the releases given in Paragraphs 16 and 17 of this Stipulated

Order and Consent Judgment, or any other term of this Stipulated Order and Consent Judgment,

the following claims of the United States are specifically reserved and not released:

                            a.    Any liability arising under Title 26, U.S. Code (Internal

                                  Revenue Code);

                            b.    Any criminal liability;

                            c.    Except as explicitly stated in this Stipulated Order and Consent

                                  Judgment, any administrative liability, including mandatory or

                                  permissive exclusion from Federal health care programs;

                            d.    Any liability to the United States (or its agencies) for any

                                  conduct other than that related to the Covered Conduct;

                            e.    Any liability based on a failure to deliver items or services,

                                  except as set forth in the Covered Conduct;

                            f.    Any liability based upon obligations that this Consent Order

                                  and Judgment creates; and

                            g.    Any liability for personal injury or property damage or other

                                  consequential damages arising from the Covered Conduct.

       24.     Defendants waive and shall not assert any defenses they may have to any criminal

prosecution or administrative action relating to the Covered Conduct that may be based in whole

or in part on a contention that, under the Double Jeopardy Clause in the Fifth Amendment of the

Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the Constitution,

this Stipulated Order and Consent Judgment bars a remedy sought in such criminal prosecution

or administrative action.



                                                13
           Case 2:19-cv-04387-CDJ
           Case 2:19-cv-04387-CDJ Document
                                  Document2-1
                                           4 Filed
                                              Filed09/25/19
                                                    09/23/19 Page
                                                              Page1414ofof46
                                                                           35




           25.   Defendants fully and finally release the United States, its agencies, officers,

agents, employees, and servants, from any claims (including attorney's fees, costs, and expenses

of every kind and however denominated) that defendants have asserted, could have asserted, or

may assert in the future against the United States, and its agencies, officers, agents, employees,

and servants related to the Covered Conduct and the United States' investigation and prosecution

thereof.

           26.   The Settlement Amounts plus interest shall not be decreased as a result of the

denial of claims for payment now being withheld from payment by any Medicare contractor

(e.g., Medicare Administrative Contractor, fiscal intermediary, carrier) related to the Covered

Conduct; and defendants agree not to resubmit to any Medicare contractor any previously denied

claims related to the Covered Conduct, agree not to appeal any such denials of claims, and agree

to withdraw any such pending appeals.

       27.       Defendants agree to the following:

                 a.     l.Jnallowable Costs Defined: All costs (as defined in the Federal

       Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the

       Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-I396w-5; and the

       regulations and official program directives promulgated thereunder) incurred by or on

       behalf of the defendants, their present or former officers, directors, employees,

       shareholders, and agents in connection with:

                             1.   the matters covered by this Stipulated Order and Consent

                                  Judgment;

                            11.   the United States' audit and civil investigation of the matters

                                  covered by this Stipulated Order and Consent Judgment;



                                                    14
Case 2:19-cv-04387-CDJ
Case 2:19-cv-04387-CDJ Document
                       Document 2-1
                                4 Filed
                                    Fried09/25/19
                                          09/23/19 Page
                                                    Page1515ofof4635




                  m. the defendants' investigation, defense, and corrective actions

                       undertaken in response to the United States' audit and civil

                       investigation in connection with the matters covered by this

                       Stipulated Order and Consent Judgment (including attorney's

                       fees);

                  1v. the negotiation and performance of this Stipulated Order and

                       Consent Judgment;

                   v. the payment the defendants make to the United States pursuant to

                       this Stipulated Order and Consent Judgment; and

                  v1. with regard to Inessa Lerner's IA, the negotiation of, and

                       obligations undertaken pursuant to the IA to: (i) retain an

                       independent review organization to perform annual reviews as

                       described in the IA; and (ii) prepare and submit reports to the OIG-

                       HHS,

are unallowable costs for government contracting purposes and under the Medicare

Program, Medicaid Program, TRICARE Program, and Federal Employees Health

Benefits Program (FEHBP) (hereinafter referred to as Unallowable Costs). However,

nothing in Paragraph (27)(a)(vi) above that may apply to the obligations undertaken

pursuant to the IA affects the status of costs that are not allowable based on any other

authority applicable to the defendants.

       b.      Future Treatment of Unallowable Costs: Unallowable Costs shall be

separately determined and accounted for by defendants, and defendants shall not charge

such Unallowable Costs directly or indirectly to any contracts with the United States or



                                          15
Case 2:19-cv-04387-CDJ
Case 2:19-cv-04387-CDJ Document
                       Document2-1
                                4 Filed
                                   Filed09/25/19
                                         09/23/19 Page
                                                   Page1616ofof46
                                                                35




any State Medicaid program, or seek payment for such Unallowable Costs through any

cost report, cost statement, information statement, or payment request submitted by

defendants or any of its subsidiaries or affiliates to the Medicare, Medicaid, TRI CARE,

or FEHBP Programs.

        c.     Treatment ofUnallowable Costs Previously Submitted for Payment:

defendants further agree that, within 90 days of the Effective Date of this Stipulated

Order and Consent Judgment, they shall identify to applicable Medicare and TRICARE

fiscal intermediaries, carriers, and/or contractors, and Medicaid and FEHBP fiscal agents,

any Unallowable Costs (as defined in this Paragraph) included in payments previously

sought from the United States, or any State Medicaid program, including, but not limited

to, payments sought in any cost reports, cost statements, information reports, or payment

requests already submitted by any defendant or any of their subsidiaries or affiliates, and

shall request, and agree, that such cost reports, cost statements, information reports, or

payment requests, even if already settled, be adjusted to account for the effect of the

inclusion of the unallowable costs. Defendants agree that the United States, at a

minimum, shall be entitled to recoup from defendants any overpayment plus applicable

interest and penal~ies as a result of the inclusion of such Unallowable Costs on

previously-submitted cost reports, information reports, cost statements, or requests for

payment.

       Any payments due after the adjustments have been made shall be paid to the

United States pursuant to the direction of the Department of Justice and/or the affected

agencies. The United States reserves its rights to disagree with any calculations

submitted by defendants or any of their subsidiaries or affiliates on the effect of inclusion



                                         16
        Case
        Case 2:19-cv-04387-CDJ
             2:19-cv-04387-CDJ Document
                               Document 42-1Filed  09/25/19
                                               Filed 09/23/19Page 1717
                                                               Page  of of
                                                                        4635




        of Unallowable Costs (as defined in this Paragraph) on defendants or any of their

        subsidiaries or affiliates' cost reports, cost statements, or information reports.

               d.       Nothing in this Stipulated Order and Consent Judgment shall constitute a

        waiver of the rights of the United States to audit, examine, or re-examine defendants'

        books and records to determine that no Unallowable Costs have been claimed in

        accordance with the provisions of this Paragraph.

                                 BANKRUPTCY PROVISIONS

       28.     Defendants warrant that they have reviewed their financial situations and that they

currently are solvent within the meaning of 11 U.S.C. §§ 547(b)(3) and 548(a)(l)(B)(ii)(I), and

shall remain solvent following payment to the United States of the Settlement Amount. Further,

the defendants warrant that, in evaluating whether to execute this Stipulated Order and Consent

Judgment, they have: (a) intended that the mutual promises, covenants, and obligations set forth

constitute a contemporaneous exchange for new value given to defendants within the meaning of

11 U.S.C. § 547(c)(l); and (b) concluded that these mutual promises, covenants, and obligations

constitute such a contemporaneous exchange. Further, defendants warrant that the mutual

promises, covenants, and obligations set forth herein are intended to and do, in fact, represent a

reasonably equivalent exchange of value that is not intended to hinder, delay, or defraud any

entity to which defendants were or became indebted to on or after the date of this transfer, within

the meaning of 11 U.S.C. § 548(a)(l ).

       29.     If before defendants have made all required payments under this Stipulated Order

and Consent Judgment, any defendant or third party commences a case, proceeding, or other

action under any law relating to bankruptcy, insolvency, reorganization, or relief of debtors: (a)

seeking to have any order for relief of any defendant's debts, or seeking to adjudicate any



                                                  17
        Case 2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document 2-1
                                        4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page1818ofof4635




defendant as bankrupt or insolvent; or (b) seeking appointment by a receiver, trustee, custodian,

or other similar official for any defendant, or for all or any substantial part of any defendant's

assets, defendants agree as follows:

               a.      Defendants' obligations under this Stipulated Order and Consent

       Judgment may not be avoided pursuant to 11 U.S.C. § 547, and defendants shall not

       argue or otherwise take the position in any such case, proceeding, or action that:

                            1.   any defendant's obligations under this Stipulated Order and

                                 Consent Judgment may be avoided under 11 U.S.C. § 547;

                           11.   any defendant was insolvent at the time the Court entered this

                                 Stipulated Order and Consent Judgment, or became insolvent as a

                                 result of any payment made to the United States; or

                          m. the mutual promises, covenants, and obligations set forth in this

                                 Stipulated Order and Consent Judgment do not constitute a

                                 contemporaneous exchange for new value given to any defendant.

               b.      Defendants' obligations under this Stipulated Order and Consent

       Judgment are non-dischargeable under 11 U.S.C. § 523(a)(2) and 11 U.S.C. §

       l 14l(d)(6)(A), regardless of whether or not the United States timely files an adversary

       complaint to establish a claim under 11 U.S.C. § 523(c)(l).

               c.      If any defendant's obligations under this Stipulated Order and Consent

       Judgment are avoided for any reason, including, but not limited to, through the exercise

       of a trustee's avoidance powers under the Bankruptcy Code, the United States, at its sole

       option and upon notice to the Court, may rescind the releases contained within

       Paragraphs 16 and 17 of this Stipulated Order and Consent Judgment and may bring any



                                                  18
        Case 2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document 2-1
                                        4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page1919ofof4635




       civil and/or administrative claim, action, or proceeding against defendants for the claims

       that would otherwise be covered by the releases provided herein.

                            1.   Any such claims, actions, or proceedings brought by the United

                                 States are not subject to an "automatic stay" pursuant to 11 U.S.C.

                                 § 362(a) as a result of the action, case, or proceedings described in

                                 this subparagraph, and defendants or a related party shall not argue

                                 or otherwise contend that the United States' claims, actions, or

                                 proceedings are subject to an automatic stay;

                           ii. Defendants or a related party shall not plead, argue, or otherwise

                                 raise any defenses under the theories of statute of limitations,

                                 !aches, estoppel, or similar theories, to any such civil or

                                 administrative claims, actions, or proceeding that are brought by

                                 the United States; and

                          111.   Any such claims against defendants are valid in the full amount of

                                 all federal funds used, trebled, plus the statutory maximum penalty

                                 for each claim submitted or caused to be submitted to the United

                                 States by defendants, and the United States may pursue its claims

                                 against defendants in the complaint as well as in any other case,

                                 action, or proceeding.

                                 MISCELLANEOUS PROVISIONS

       30.     Except as expressly stated herein, this Stipulated Order and Consent Judgment

expresses full and complete settlement of liabilities claimed.




                                                   19
        Case 2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document 2-1
                                        4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page2020ofof4635




        31.    This Stipulated Order and Consent Judgment is intended to be for the benefit of

defendants only. Defendants do not release any claims against any other person or entity, except

to the extent provided for in Paragraph 32 (waiver for beneficiaries), below.

        32.    Defendants agree that they waive and shall not seek payment for any of the health

care billings covered by this Stipulated Order and Consent Judgment from any health care

beneficiaries or their parents, sponsors, legally responsible individuals, or third party payors

based upon the claims defined as Covered Conduct.

       33.     Each party shall bear its own legal and other costs incurred in connection with this

matter, including the preparation and performance of this Stipulated Order and Consent

Judgment.

       34.     The agreements contained within this Stipulated Order and Consent Judgment

constitute a complete description of the defendants' bargain. Defendants acknowledge that they

entered into this Stipulated Order and Consent Judgment voluntarily in order to avoid litigation,

without any degree of duress or compulsion, and upon advice of legal counsel.

       35.     The undersigned counsel represent and warrant that they are fully authorized to

execute this Stipulated Order and Consent Judgment on behalf of the persons and entities

indicated below.

       36.     The Office of the Inspector General of the United States Department of Health

and Human Services may exercise its enforcement authority independent of any remedies that

may be available under this Stipulated Order and Consent Judgment.

       37.     This Stipulated Order and Consent Judgment shall bind defendants' heirs,

administrators, executors, successors, and transferees.

       38.     The parties agree that the terms of this Stipulated Order and Consent Judgment



                                                 20
          Case2:19-cv-04387-CDJ
          Case 2:19-cv-04387-CDJ Document
                                 Document2-1
                                          4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page21
                                                                  21ofof46
                                                                         35




are in the public interest and fair, adequate, and reasonable under all the circumstances.

          39.   The parties may execute this Stipulated Order and Consent Judgment in

counterparts. Facsimiles of signatures shall be acceptable and binding.

          40.   All agreements contained within this Stipulated Order and Consent Judgment are

contingent upon the Court's approval and entry on the case docket.

          41.   All parties consent to the Cnited States' disclosure of this Stipulated Order and

Consent Judgment, and information about this Stipulated Order and Consent Judgment, to the

public.

          42.   This Stipulated Order and Consent Judgment is effective on the date the Court

enters this Stipulated Order and Consent Judgment (Effective Date).

          43.   The exclusive jurisdiction and venue for any dispute relating to this Stipulated

Order and Consent Judgment is the United States District Court for the Eastern District of

Pennsylvania. The United States District Court for the Eastern District of Pennsylvania shall

retain jurisdiction in this case to enforce the terms of this Stipulated Order and Consent

Judgment.



          SO ORDERED, this _ _ day of _ _ _ _ _ _ _ __

                                              BY THE COURT:



                                              United States District Judge




                                                 21
          Case2:19-cv-04387-CDJ
         Case  2:19-cv-04387-CDJ Document
                                 Document2-1
                                          4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page22
                                                                  22ofof46
                                                                         35




BY:                                             THE UNITED STATES OF AMERICA




                                       \:"t>f     LLI M M. McSWAIN
                                                United States Attorney

                                                 0           /~
                                                ~-(,;
                                                GREGORB.AVID
                                                Assistant United States Attorney
                                                Chief, Civil Division




                                                Assistant United States Atto y
                                                615 Chestnut Street, Suite 125
                                                Philadelphia, PA 19106

                                                Attorneys for the United States ofAmerica


Dated:   / t 7-   ~   [ l. .._·1



BY:                                             OFFICE OF INSPECTOR GENERAL,
                                                DEPARTMENT OF THE DEPARTMENT
                                                OF HEALTH AND HUMAN SERVICES



Dated:
                                                LISA M. RE
                                                Assistant Inspector General for Legal Affairs
                                                Office of Counsel to the Inspector General
                                                Office of Inspector General
                                                United States Department of Health and
                                                 Human Services




                                         22
         Case 2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document 2-1
                                         4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page2323ofof4635




BY:                                           THE UNITED STATES OF AMERICA




                                              WILLIAM M. McSW ATN
                                              United States Attorney




                                              GREGORY B. DAVID
                                              Assistant United States Attorney
                                              Chief, Civil Division



                                              DEBORAH W. FREY
                                              Assistant United States Attorney
                                              615 Chestnut Street, Suite 1250
                                              Philadelphia, PA 19106

                                              Attorneys/or the United Stales ofAmerica


Dated:



BY:                                           OFFICE OF INSPECTOR GENERAL,
                                              DEPARTMENT OF THE DEPARTMENT
                                              OF HEALTH AND HUMAN SERVICES




                                              LISAM. RE
                                              Assistant Inspector General for Legal Affairs
                                              Office of Counsel to the Inspector General
                                              Office of Inspector General
                                              United States Department of Health and
                                               Human Services




                                         22
         Case 2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document 2-1
                                         4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page2424ofof4635




BY:




Dated:

                                             Polina Khodak, Owner



Dated:
                                             POLINA KHODAK.



Dated:                                   u~.f\ ~
                                             ToddHcnry,E;q.            <::.:::)
                                             Attorneyfor Somerton and Polina Khodak




                                        23
         Case 2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document2-1
                                         4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page25
                                                                 25ofof46
                                                                        35




Dated:




                                        {ZD.t.2~
                                         Attorneyfor Inessa LO'Tler




                                        24
            Case 2:19-cv-04387-CDJ
            Case 2:19-cv-04387-CDJ Document
                                   Document2-1
                                            4 Filed
                                               Filed09/25/19
                                                     09/23/19 Page
                                                               Page26
                                                                    26ofof46
                                                                           35




                                     EXHIBIT A AGREEMENT

           This agreement ("the Exhibit A Agreement") is entered into by the United States of

    America, Polina Khodak, Alex Khodak, Peter Khodak, and Allen Khodak. The Exhibit A

    Agreement adopts the definitions and recitals made within the Stipulated Order and Consent

    Judgment.

           WHEREAS, as provided in paragraphs 20-21 of the Stipulated Order and Consent

Judgment, the United States shall file a judgment lien with the consent of the defendants to

    secure payment of the Settlement Amount plus interest. Further, the United States may use the

proceeds from the sale of any real estate in which any of the parties to this Exhibit A Agreement

have an interest to satisfy a portion or all of the Settlement Amount plus interest. Proceeds is

defined as the gross proceeds received from the sale of the property, minus the costs of sale, and

prior to the payment of any other mortgages, liens, or judgments filed against the property.

           WHEREAS, as to Polina and Allen Khodak, this includes the following properties:

j Property                                         I Owners
I

I 1525-B Stoney Lane, Philadelphia, PA                 Peter Khodak

    5545 Mathews Street, Philadelphia, PA              Allen Khodak

    259 Sydney Road, Holland, PA                   I Allen Khodak

           Allen Khodak is currently a co-owner of259 Sydney Road, Holland, PA, along with

another family member. As required under the Stipulated Order and Consent Judgment, Allen

Khodak shall transfer his interest in the property to that family member for no less than

$250,000, which shall be used to satisfy the Khodak Settlement Amount. Should Allen Khodak

fail to transfer his interest in the Sydney Road property for no less than $250,000, the United


                                                  25
         Case
         Case 2:19-cv-04387-CDJ
              2:19-cv-04387-CDJ Document 4 Filed
                                Document 2-1     09/25/19
                                             Filed 09/23/19 Page
                                                             Page2727
                                                                    ofof
                                                                      4635




States shall file a consent judgment lien on the property.

        NOW, THEREFORE, INCONSIDERATION of the mutual promises contained in the

Stipulated Order and Consent Judgment, and for other good and valuable consideration, the

receipt of which the undersigned hereby acknowledge, Polina Khodak, Alex Khodak, Peter

Khodak, and Allen Khodak and the United States agree as follows:

        1.     The United States shall record and Polina Khodak, Alex Khodak, Peter Khodak,

and Allen Khodak consent to a judgment lien against any of the Exhibit A Agreement properties

to secure payment of the Settlement Amount plus interest.

       2.      The proceeds from the sale of any real estate listed above may be used to satisfy a

portion or all of the Settlement Amount plus interest.

       3.      The proceeds from the sale of any Exhibit A properties in which Polina Khodak,

Alex Khodak, Peter Khodak, or Allen Khodak have an interest may be used to satisfy a portion

or all of Settlement Amount plus interest.

       4.      Polina Khodak, Alex Khodak, Peter Khodak, and Allen Khodak agree to maintain

these properties in good condition until the defendants have made full payment of the Settlement

Amount plus interest.

       5.      Polina Khodak, Alex Khodak, Peter Khodak, and Allen Khodak also agree that

they will not encumber these properties (including without limitation through an additional

mortgage, home equity loan, home equity line of credit, reverse mortgage, etc.) except only to

pay the outstanding portion and value of the Settlement Amount plus interest.

       6.      The laws of the United States govern this Exhibit A Agreement. Polina Khodak,

Alex Khodak, Peter Khodak, and Allen Khodak and the United States agree that the exclusive




                                                26
        Case2:19-cv-04387-CDJ
        Case 2:19-cv-04387-CDJ Document
                               Document2-1
                                        4 Filed
                                           Filed09/25/19
                                                 09/23/19 Page
                                                           Page28
                                                                28ofof46
                                                                       35




jurisdiction and venue for any dispute arising between and among them under this Exhibit A

Agreement will be the United States District Court for the Eastern District of Pennsylvania.

       7.      The Exhibit A Agreement may not be amended or modified unless mutually

agreed upon in writing by each of the parties to this Exhibit A Agreement, and no waiver will be

effective unless signed by all of the below parties.

       8.      This Exhibit A Agreement may be executed in any number of counterparts. Each

counterpart is an original, but the counterparts together are a single instrument. Upon the

exchange of all counterparts, the Exhibit A Agreement is binding on each of the undersigned.




                                                 27
          Case2:19-cv-04387-CDJ
         Case  2:19-cv-04387-CDJ Document
                                  Document2-1
                                           4 Filed
                                              Filed09/25/19
                                                    09/23/19 Page
                                                              Page29
                                                                   29ofof46
                                                                          35




         IN WITNESS WHEREOF, Polina Khodak, Alex Khodak, Peter Khodak, and Allen

Khodak and the United States have executed this Exhibit A Agreement as dated below.



BY:                                                THE UNITED STATES OF AMERICA




                                              k"   W     IA   M. McSWAIN
                                                   United States Attorney
                                                      ·,
                                                   ~')~~·)
                                                   GOR~VID
                                                   Assistant United States Attorney
                                                   Chief, Civil Division




                                                   Assistant United States Attorney
                                                   615 Chestnut Street, Suite 1250
                                                   Philadelphia, PA 191 06

                                                   Attorneys for the United States ofAmerica


Dated:




                                             28
         Case 2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document 2-1
                                         4 Filed
                                             Filed09/25/19
                                                   09/23/19 Page
                                                             Page3030ofof4635




BY:                                          POLINA KHODAK, ALEX KHODAK,
                                             PETER KHODAK, AND    EN
                                                  DAK


Dated:




Dated:
                                             ALEXKHODAK




Dated:
                                             PETER KHODAK.


Dated:
                                             ALLEN KHODAK



Dated:                                  ~~·
                                             Attorney for Somerton and Polina K]l6(Jalc




                                        29
           Case 2:19-cv-04387-CDJ
           Case 2:19-cv-04387-CDJ Document
                                  Document 2-1
                                           4 Filed
                                               Filed09/25/19
                                                     09/23/19 Page
                                                               Page3131ofof4635



                                    EXHIBIT B AGREEMEST

          This agreement ("the Exhibit B Agreement") is entered into by the United States of

America, Inessa Lerner, Alex Lerner, and Boris Giverts. The Exhibit B Agreement adopts the

definitions and recitals made within the Stipulated Order and Consent Judgment.

          WHEREAS, as provided in paragraphs 20-21 of the Stipulated Order and Consent

Judgment, the United States shall assert a judgment lien with the consent of the defendants to

secure payment of the Settlement Amount plus interest. Further, the United States may use the

proceeds from the sale of any real estate in which any of the parties to this Exhibit B Agreement

have an interest to satisfy a portion or all of the Settlement Amount plus interest. Proceeds is

defined as the gross proceeds received from the sale of the property, minus the costs of sale, and

prior to the payment of any other mortgages, liens, or judgments filed against the property.

          WHEREAS, as to Inessa Lerner, this includes the following properties:

I          Property                               1
                                                      Owners

    49 Bruce Dr., Southampton PA                  \ Inessa and Alex Lerner

    441 Tomlinson Rd unit h-5, Philadelphia PA    I Inessa Lerner, Alex Lerner, and Boris Giverts

         NOW, THEREFORE, IN CONSIDERATION of the mutual promises contained in the

Stipulated Order and Consent Judgment, and for other good and valuable consideration, the

receipt of which the undersigned hereby acknowledge, Inessa Lerner, Alex Lerner, Boris Giverts,

and the United States agree as follows:

          I.     The United States shall record and Inessa Lerner, Alex Lerner, Boris Giverts

consent to a judgment lien against any of the Exhibit B Agreement properties to secure payment

of the Settlement Amount plus interest.



                                                 30
            Case2:19-cv-04387-CDJ
            Case 2:19-cv-04387-CDJ Document
                                   Document2-1
                                            4 Filed
                                               Filed09/25/19
                                                     09/23/19 Page
                                                               Page32
                                                                    32ofof46
                                                                           35




        2.       The proceeds from the sale of any real estate listed above may be used to satisfy a

portion or all of the Settlement Amount plus interest.

        3.       The proceeds from the sale of any real estate in which Inessa Lerner, Alex Lerner,

and Boris Giverts have an interest may be used to satisfy a portion or all of Settlement Amount

plus interest.

        4.       Inessa Lerner, Alex Lerner, and Boris Giverts agree to maintain these properties

in good condition until the defendants have made full payment of the Settlement Amount plus

interest.

        5.       Inessa Lerner, Alex Lerner, and Boris Giverts also agree that they will not

encumber these properties (including without limitation through an additional mortgage, home

equity loan, home equity line of credit, reverse mortgage, etc.), except only to pay the

outstanding portion and value of the Settlement Amount plus interest.

        6.       The laws of the United States govern this Exhibit B Agreement. Inessa Lerner,

Alex Lerner, Boris Giverts, and the United States agree that the exclusive jurisdiction and venue

for any dispute arising between and among them under this Exhibit B Agreement will be the

United States District Court for the Eastern District of Pennsylvania.

        7.       The Exhibit B Agreement may not be amended or modified unless mutually

agreed upon in writing by each of the parties to this Exhibit B Agreement, and no waiver will be

effective unless signed by all of the below parties.

        8.       This Exhibit B Agreement may be executed in any number of counterparts. Each

counterpart is an original, but the counterparts together are a single instrument. Upon the

exchange of all counterparts, the Exhibit B agreement is binding on each of the undersigned.

IN WITNESS WHEREOF, Inessa Lerner, Alex Lerner, Boris Giverts, and the United States



                                                 31
        Case2:19-cv-04387-CDJ
       Case  2:19-cv-04387-CDJ Document
                                Document2-1
                                         4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page33
                                                                 33ofof46
                                                                        35



have executed this Exhibit B Agreement as dated below.




                                             32
         Case2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document2-1
                                         4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page34
                                                                 34ofof46
                                                                        35




BY:                                          THE UNITED STATES OF AMERICA



                                        \<J/ WiiMf M. McSWAIN
                                             United States Attorney



                                             ~;,)
                                             GREGOR.AVID
                                             Assistant United States Attorney
                                             Chief, Civil Division




                                             Assistant United States Attorne
                                             615 Chestnut Street, Suite 1250
                                             Philadelphia, PA 19106

                                             Attorneys for the United States of America


Dated:




                                        33
         Case2:19-cv-04387-CDJ
         Case 2:19-cv-04387-CDJ Document
                                Document2-1
                                         4 Filed
                                            Filed09/25/19
                                                  09/23/19 Page
                                                            Page35
                                                                 35ofof46
                                                                        35




Dated:




Dated:




Dated:                                        ~/S~',/J,,
                                             BORIS GIVERTS



Dated:   s/o/"J




                                        34
Case
Case 2:19-cv-04387-CDJ
     2:19-cv-04387-CDJ Document
                       Document 42-2Filed  09/25/19
                                       Filed 09/23/19Page 361ofof46
                                                       Page       7




         Supplement Agreement A
     Case
      Case2:19-cv-04387-CDJ
            2:19-cv-04387-CDJ Document
                               Document4 2-2
                                          FiledFiled
                                                 09/25/19   Page
                                                     09/23/19    37 of
                                                               Page    467
                                                                    2 of




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


THE UNITED STATES OF AMERICA,

                               Plainti~

                       v.                              CIVIL ACTION NO. l 9-cv-04387

G & A SOMERTON PHARMACY LLC.
POLINA KHODAK, and
INESSA LERNER ·

                                 Defendants.

                            SUPPLEMENTAL AGREEMENT TO THE
                    STIPULATED ORDER AND CONSENf JODQMENT

       This agreement ("the Supplemental Agreement") supplements the Stipulated Order and

Consent Judgment attached hereto as Exhibit 1. It is entered into by and between plaintiff

United States and defendant Polina Khodak. The Supplemental Agreement adopts the

definitions ofthe Stipulated Order and Consent Judgment.

       WHEREAS, while the parties were in discussion as to possible resolution, Polina Khodak

transferred three properties ("the Properties'') for nominal value to her adult sons as follows:

Property                                          Transferred to:

l 525-B Stoney Lane. Philadelphia, PA             Peter Khodak

5545 Matthews Street, Philadelphia, PA            AJlen Khodak

259 Sydney Road. Holland, PA                      Allen Khodak




                                                               ---------                .
     Case
     Case 2:19-cv-04387-CDJ
          2:19-cv-04387-CDJ Document
                            Document 42-2Filed  09/25/19
                                            Filed 09/23/19Page 383ofof46
                                                            Page       7




       WHEREAS, the United States contends that the transfer of the Properties to Peter and

Allen Khodak were fraudulent conveyances designed to avoid debts owed to the United States

specific to the Covered Conduct.

       NOW, THEREFORE, in consideration of the mutual promises, covenants, and

obligations set forth below and in the Stipulated Order and Consent Judgment, and for good and

valuable consideration as stated herein and in the Stipulated Order and Consent Judgment, the

United States and Poiina Khodak agree as follows:

       1.       Prior to the Court entering the Stipulated Consent Judgment as an Order, with the

United States' consent, Polina Khodak ammged for the title to the Properties to be transferred

back into her own name.

       2.       As to the Sydney Road property, prior to the Court entering the Stipulated

Consent Judgment, with the United States' consent, Polina Khodak. sold her interest in the

property allowing her to place $250,000 into escrow for purposes of satisfying the Khodak

Settlement Amount. Within 7 days of the Court entering the Stipulated Consent Judgment,

Polina Kbodak will make an electronic funds transfer of that $250,000 pursuant to written

instructions to be provided by the United States Attorney's Office for the Eastern District of

Pennsylvania.

       3.       Within six months of the Court entering the Consent Order and Stipulated

Judgment, Polina Khodak will either sell her or refinance her interest in the Stoney Lane

property such that she will be able to make a $135,000 payment to the United States.

Immediately thereafter, Polina Khodak will send $135,000 by electronic funds transfer pursuant

to written instructions to be provided by the United States Attorney's Office for the Eastern

District of Pennsylvania. In consideration for Polina Khodak doing so, the United States will not
     Case
     Case 2:19-cv-04387-CDJ
           2:19-cv-04387-CDJ Document
                             Document 42-2Filed  09/25/19
                                             Filed 09/23/19Page 394ofof46
                                                             Page       7




file a judgment lien on the properties unless the payments is not made within six months after

entry of the Stipulated Consent Judgment

        4.      Within six months of the Court entering the Consent Order and Stipulated

Judgment, Polina Khoda.k will either sell or refinance her interest in the Matthew Street property

such that she will be able to ma.kc a $28,000 payment to the United States. Immediately

thereafter. Polina Khodak will send $28,000 by electronic funds transfer pursuant to written

instructions to be provided by the United States Attorney"s Office for the Eastern District of

Pennsylvania. In consideration for Polina Khodak doing so, the United States will not file a

judgment lien on the property unless the payment is not made within sixty days after entry of the

Stipulated Consent Judgment.

        5.       Should Polina Khoda.k fail to use the equity in the Properties to satisfy the

remaining Khodak Settlement Amount plus interest. the United States shall file judgment liens

against the Properties and Polina Khodak agrees to consent to those liens and will not challenge

them.

        6.      Polina Khodak remains bound by her promises as set forth in the Exhibit A

Agreement including without limitation:

             a. She will not encumber the Properties (including without limitation through an

                additional mortgage, home equity loan, home equity line of credit, reverse

                mortgage, etc.) except only to pay the outstanding portion and value of the

                Khodak Settlement Amount plus interest.

             b. She will maintain the Properties in good condition until the defendants have made

                full payment of the Khodak Settlement Amount plus interest.
     Case
     Case 2:19-cv-04387-CDJ
          2:19-cv-04387-CDJ Document
                            Document 4
                                     2-2Filed  09/25/19
                                           Filed 09/23/19Page 405ofof46
                                                           Page       7




       7.      In the event that title to the Properties is not transferred from Allen and/or Peter

Khodak to Polina Khodak, the United States may bring a complaint for fraudulent transfer. In

the event the United States brings such a suit, Polina Khodak agrees not to contest and admits

that the transfer of the Properties constituted fraudulent conveyances under 28 U.S.C. § 3304.
      Case
      Case 2:19-cv-04387-CDJ
           2:19-cv-04387-CDJ Document
                             Document 42-2Filed  09/25/19
                                             Filed 09/23/19Page 416ofof46
                                                             Page       7




BY:                                      THE UNITED STATES OF AMERICA

                                         WILLtAM M. McSWAlN
                                         United States Attorney



                                        ~Assistant United States Attorney
                                         Chief, Civil Division




                                         Assistant United States A
                                         615 Chestnut Street, Suite
                                         Philadelphia. PA 19106

                                         Attorneysfor the United States ofAmuica
       Case2:19-cv-04387-CDJ
      Case  2:19-cv-04387-CDJ Document
                               Document2-2
                                        4 Filed
                                           Filed09/25/19
                                                 09/23/19 Page
                                                           Page42 of 746
                                                                7 of




BY:                                      SOMERTON PHARMACY,
                                         POLINA KBODAK




                                       ~ Todd Herny, &sq.
                                         Attorneyfor Polina KhoiJak
Case
Case 2:19-cv-04387-CDJ
     2:19-cv-04387-CDJ Document
                       Document 4
                                2-3Filed  09/25/19
                                      Filed 09/23/19Page 431ofof46
                                                      Page       4




         Supplement Agreement B
Case
Case 2:19-cv-04387-CDJ
     2:19-cv-04387-CDJ Document
                       Document 42-3Filed  09/25/19
                                       Filed 09/23/19Page 442ofof46
                                                       Page       4




         Exhibit B
         Case
          Case2:19-cv-04387-CDJ
                2:19-cv-04387-CDJ Document
                                   Document4 2-3
                                              Filed 09/25/19
                                                  Filed        Page
                                                        09/23/19    45 of
                                                                  Page    464
                                                                       3 of




                           IN THE UNITED STATES DIS'IRICT COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



THE UNITED STATES OF AMERICA.


                              Plaintiff,

                      v.                               CIVIL ACTION NO.        I 9-cv-04387

G & A SOMERTON PHARMACY LLC,
POLINA KHOO.AK. and
lNESSALERNER


                                Defendants.

                            SUPPLEMENT AGREEMENT TO THE
                   STIPULATED ORDER AND CONSENT JUDGMENT

        This agreement ("the Supplemental Agreement") supplements the Stipulated Order and
Consent Judgment attached hereto as Exlnbit 1. It is entered into by and between plaintiff United
States and defendant Inessa Lemer. The Supplemental Agreement adopts the definitions of the
Stipulated Order and Consent l'udgment
        WHEREAS, Inessa Lemer and her father, Boris Giverts, co-own 441 Tomlin.son Road,
Unit H•S, Philadelphia, PA.
        NOW, nmREFORE. in consideration of the mutual promises, covenants, and
obligations set forth below and in the Stipulated Order and Consent Judgment, and for good and
valuable consideration as stated herein and in the Stipulated Order and Consent Judgment, the
United States and Inessa Lemer agree as follows:
        1. Wrthin sixty days of the Court's entry of the Stipulated Consent Judgment, Inessa
Lerner shall sell her interest in the Tomlinson Road property. Im.mediately thereafter, Inessa
Lerner will send $40,000 by electronic funds transfer-pursuant to written instructions to be
provided by the United States Attomey's Office for the Eastern District ofPennsylvania.
        2. In consideration for Inessa Lemer doing so, the United States will not file a judgment
lien on the Tomlinson Road property unless the $40,000 payment is not made within sixty days
after enuy of the Stipulated Consent Judgment


BY:                                                     THE UNITED STATES OF
AMERICA


                                                    WILLIAMM McSWAIN
                                                    United States Attomey
         Case
          Case2:19-cv-04387-CDJ
               2:19-cv-04387-CDJ Document
                                  Document42-3
                                             Filed  09/25/19
                                                 Filed        Page
                                                       09/23/19    46 of
                                                                Page     464
                                                                      4 of


                                      Assistant United States Attorney
                                      Chief: Civil Division




                                      Assistant United States Attorney
                                      615 Chestnut Street. Suite 1250
                                      Philadelphia, PA 19106


                                      Attomqs for the United States ofAmerica


Dated:




                                      INESSA LERNER




                                      g~
                                      Attomq for Inessa Lerner
